DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 objected to because of the following informalities: “muffle” in line 1 should read “muffler”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7-10, 15, 16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,024,617 A to Smullin et al. (Smullin).
In reference to claim 1, Smullin discloses a muffler apparatus comprising: a muffler housing (see Figs. 6A-6C) including an inlet chamber (100, 103 or both 100 and 103) and an outlet chamber (170) formed at a side opposite to the inlet chamber; a plate mesh (116 or alternatively 106) provided in an internal space of the inlet chamber, wherein gas contained in exhaust fluid passes through the plate mesh by collision of the exhaust fluid against the plate mesh and water contained in the exhaust fluid is separated from the gas by the mesh plate (col. 7, lines 29-37); a water movement guide (106) fluidically-connected to the inlet chamber and the outlet chamber for allowing the water gathered at a front side of the plate mesh in the internal space of the inlet chamber to flow therein and flow toward the outlet chamber (via 120); and a muffler pipe (150) connected to the inlet chamber and the outlet chamber for allowing the gas gathered at a rear side of the plate mesh in the internal space of the inlet chamber to flow toward the outlet chamber.
In reference to claim 2, Smullin discloses the muffler apparatus according to claim 1, wherein in the muffle housing, the water is configured to fall to a bottom surface of the muffler housing by action of gravity (see Fig. 6).
In reference to claim 7, Smullin discloses the muffler apparatus according to claim 1, wherein the water movement guide is provided on a bottom surface of the muffler housing to allow the water to move from the inlet chamber to the outlet chamber through the water movement guide (see Figs. 6A-C, via 120).
In reference to claim 8, Smullin discloses the muffler apparatus according to claim 7, wherein the water movement guide includes a movement passage (120) for allowing the water to flow therein from the inlet chamber and then flow to the outlet chamber, and wherein the movement passage includes air discharge ports (108, 130) for discharging the gas introduced into the movement passage with the water from the movement passage to an outside of the water movement guide.
In reference to claim 9, Smullin discloses the muffler apparatus according to claim 8, wherein the air discharge ports are configured to fluidically-communicate with the movement passage (see Fig. 6C).
In reference to claim 10, Smullin discloses the muffler apparatus according to claim 9, wherein the muffler housing includes an intermediate chamber (100, or the chamber defined by 106 on the bottom and the plate mesh 116 on the top) disposed between the inlet chamber (103) and the outlet chamber (170), and wherein the gas discharged from the air discharge ports enters the intermediate chamber.
In reference to claim 15, Smullin discloses the muffler apparatus according to claim 10, wherein the intermediate chamber (100) is provided with the muffler pipe (150).
In reference to claim 16, Smullin discloses the muffler apparatus according to claim 1, wherein the inlet chamber includes an inlet port (24) through which the exhaust fluid flows, and wherein the outlet chamber includes an outlet port (42) through which the water and the gas exit to an outside of the muffler housing.
In reference to claim 20, Smullin discloses the muffler apparatus according to claim 1, wherein the muffler housing includes a gas collector (space bounded by 116 and 106, Fig. 6C) to collect the gas at the rear side of the plate mesh, and wherein the plate mesh (106) includes a separating body (107; see Figs. 7, 9), a left portion and a right portion (the portions to the left and right of 107), and the separating body is formed to protrude from the left portion and the right portion toward the gas collector to form a central section of the plate mesh (see Figs. 6-9).
Claim(s) 1, 2, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,421,315 A to Aoi (Aoi).
In reference to claim 1, Aoi discloses a muffler apparatus comprising: a muffler housing (12, Fig. 5) including an inlet chamber (2) and an outlet chamber (space right of element F6) formed at a side opposite to the inlet chamber; a plate mesh (3) provided in an internal space of the inlet chamber, wherein gas contained in exhaust fluid passes through the plate mesh by collision of the exhaust fluid against the plate mesh and water contained in the exhaust fluid is separated from the gas by the mesh plate (col. 2, lines 66-70); a water movement guide (23, 26) fluidically-connected to the inlet chamber and the outlet chamber for allowing the water gathered at a front side of the plate mesh in the internal space of the inlet chamber to flow therein and flow toward the outlet chamber; and a muffler pipe (8, 18, 19) connected to the inlet chamber and the outlet chamber for allowing the gas gathered at a rear side of the plate mesh in the internal space of the inlet chamber to flow toward the outlet chamber.
In reference to claim 2, Aoi discloses the muffler apparatus according to claim 1, wherein in the muffle housing, the water is configured to fall to a bottom surface of the muffler housing by action of gravity (see Fig. 6).
In reference to claim 16, Aoi discloses the muffler apparatus according to claim 1, wherein the inlet chamber includes an inlet port (1) through which the exhaust fluid flows, and wherein the outlet chamber includes an outlet port (at symbol B) through which the water and the gas exit to an outside of the muffler housing.
In reference to claim 17, Aoi discloses the muffler apparatus according to claim 16, wherein the inlet port and the outlet port are disposed at right angles to each other in the muffler housing, and wherein the outlet port fluidically-communicates with a bottom surface of the muffler housing (see Figs. 5, 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smullin as applied to claim 1 above, and further in view of US 2004/0132364 A1 to Wulliman et al. (Wulliman).
In reference to claims 3-6, Smullin discloses the muffler apparatus according to claim 1, but fails to explicitly disclose that the plate mesh is made of polyester. However, Smullin teaches that the plate may be made of any suitable material, including plastic (col. 7, lines 7-10). Wulliman discloses a multilayer polyester film that is water vapor transmission resistant (par. 0024; Fig. 2). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have simply substituted the known polyester film arrangement disclosed by Wulliman for the known plastic material of Smullin. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see MPEP 2141).
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smullin as applied to claim 7 above, and further in view of US 2017/0241317 A1 to Bradford (Bradford).
In reference to claim 18, Smullin discloses the muffler apparatus according to claim 7, but fails to explicitly disclose a heater. However, Bradford discloses a similar device that functions in the same way to remove water from an exhaust stream including a water movement guide (50, Fig. 2) is provided with a heater (70). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the heater disclosed by Bradford into the apparatus of Smullin. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as Bradford teaches that the heater advantageously defrosts the reservoir in periods of low temperatures (par. 0044).
In reference to claim 19, the modified Smullin teaches the muffler apparatus according to claim 18, wherein the heater generates heat by operation of a switch (Bradford, par. 0044, via the ECU), but fails to explicitly disclose an on/off type button switch. However, button switches and their use for heaters are sufficiently well-known in the art for the Examiner to take Official Notice.  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have simply substituted a known button switch for the electronic switch disclosed by Bradford. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see MPEP 2141).
Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2018/0171842 A1, US 3,860,403 A and US 3,266,227 A each appear to also anticipate at least claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
24 March 2022